EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0154079, filed on 04th Dec. 2018.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

KIM et al. (US PGPub./Pat. 20200007967) teach diagnostic procedures and related device architectures that check the operating health of a display element of a host electronic device. In certain embodiments, a display apparatus for an electronic device includes a display element, a display controller, a conductive trace, and a detection circuit. The display element has an array of pixel elements formed overlying a substrate and arranged to define a viewable display area. The display controller is coupled to control activation of the array of pixel elements. The conductive trace is formed overlying the substrate and is arranged to bypass the display controller in a layout that does not interfere with visibility of the pixel elements. The detection circuit is coupled to the conductive trace, and it operates to check electrical continuity of the conductive trace to obtain an indication of health of the display element.

SOH et al. (US PGPub./Pat. 20180074675) teach a display panel (110) comprising a variable curvature, where the variable curvature is switched between a curved state and a flat state. A frame fixes a portion of the display panel. A sensor (150) is mounted on the frame. A controller (120) determines whether an object is in contact with the frame based on a signal associated with acoustic waves, where the switching process is stopped in response to determination that the object is in contact with the frame when the variable curvature is switched from the curved state to the flat state.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display inspection device including 

“…a sound wave sensor that senses a sound wave generated from the display panel during a bending inspection process, wherein during the bending inspection process, the bending-pressing member presses the pressing surface of the display panel; and
an inspection controller that detects a crack in the display panel using the sound wave sensed by the sound wave sensor.” (Claim 1; Claim 11 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628